DETAILED ACTION
This office action is in response to Applicant’s communication of 10/11/2021. Amendments to claims 1, 2, 12, 14, 32 and 42 have been entered.  Claims 15 and 43 have been cancelled.  Claims 1-14, 16-42 and 44-59 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 16-42 and 44-59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1 and 32 are directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to create a futures contract, which is a fundamental economic practice, and commercial or legal interaction and thus grouped as Certain Methods of Organizing Human Activity.   
	The following italicized limitation steps, stripped of the additional elements, set forth the abstract idea:
establishing, …, a location of one or more specified real estate holdings;”
[2] “establishing, …, a schedule of nominal value corresponding to the one or more specified real estate holdings;”
[3] “establishing, …, at least one maturity date for trading against the schedule;”
[4] “receiving a binding agreement from a party of interest in the specified one or more real estate holdings to offer a futures contract against the schedule;”
[5] “creating a … futures contract corresponding to the specified one or more real estate holdings, the schedule for future changes in value, and the at least one maturity date;”
[6] “issuing one or more … tokens representing the … futures contract;”
[7] “crediting at least a portion of the issued one or more … tokens to an account corresponding to the party of interest.”  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, other than the nominal recitation of a “computer memory”, a “smart futures contract”, a “distributed ledger”, a  user “device” comprising a “display” for rendering a “graphical user interface” (claim 1) and a “computer memory”, a “distributed ledger” and a “smart futures contract” (claim 32) there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed with blockchain and smart contract technology. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed to perform the generic computer functions) such that it amounts 
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed to perform the claimed steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	The process steps of claims 1 and 32, are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Programming a smart contract stored on a blockchain for establishing receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; ; see MPEP 2106.05(d)(II). 
Dependent claims 2-14, 16-31, 33-42 and 44-59 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  

Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of steps for creating a futures contract. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to create a futures contract) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed with smart contracts and blockchain technology) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to create a futures contract) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-59, see the Remarks filed 10/11/2021 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-59 has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-59, now claims 1-14, 16-42 and 44-59, filed in the Remarks dated 10/11/2021 have been fully considered but they are not persuasive. 
 On pages 23-25, Applicant argues that the abstract idea limitation steps cannot be performed in the human mind.  As such, Examiner rejects the abstract idea as only falling under the Certain Methods of Organizing Human Activity as detailed in the above rejection.
On pages 25 and 26 of the Remarks, Applicant argues that the independent claims provide a practical application of the abstract idea as detailed in the amended language.  Particularly, that the functions of recording the smart contract, encrypting the location, encrypting a name and storing a generic unique description, …provides for a particular machine.  Examiner respectfully disagrees.
	Examiner notes that the application or performance of the judicial exception on a particular machine is an important clue to patent eligibility with respect to 101, it is not a stand-alone test.  A plain reading of Applicant’s specification clearly discloses that the computing elements used to perform the abstract idea are nothing more than known technology programmed on generic, commercially available, off-the-shelf computers, see at least FIG.5 and the following from the specification “FIG. 5 is a block diagram of a computer system 500 configured to administer a commodity material transaction using a distributed ledger, according to an embodiment. As used herein, the term distributed ledger will be understood to include blockchains of various ilks. Illustrated elements described25 in conjunction with this figure may be described elsewhere herein and may bear dissimilar reference numbers. Corresponding elements will be understood as equivalent as indicated by context. According to an embodiment, the computer system 500 may include a web server 502 configured to output a first GUI to a first device 504 for a party to30 receive and display information related to a commodity material transaction smart contract, according to an embodiment. The web server 502 may be further12 
Docket No.: 3058-015-03 configured to output a second GUI to a second device 506 for a counterparty to receive and display information related to a commodity material transaction smart contract, according to an embodiment. The computer system 500 may include a server computer 508, operatively coupled to the web server 502, and configured5 to execute data transfer and distributed ledger transactions. 
According to an embodiment, the computer system 500 may include a1 plurality of devices 510 operatively coupled to the web server 502 and carrying the distributed ledger. The web server 502 may be configured to transmit the distributed ledger transactions to the plurality of devices 510, according to an embodiment. The plurality of devices 510 may be configured to collectively 
validate the distributed ledger transactions, according to an embodiment. The 15 web server 502 may be configured to receive and forward collective validation to the server computer 508, according to an embodiment.”  Clearly, the judicial exception is merely applied on generic computing devices with memory to perform the abstract idea.  Furthermore, the amended steps that Applicant argues are merely insignificant extra-solution activities such as storing and encrypting data claimed at a very high level of generality.  This is also very clear from reading the specification as there is no disclosure of any type of specific encryption techniques.  As such, the encryption must be anything known at the time of invention.  Also, the recording and storing of information on a distributed ledger is merely storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs.,
For these reasons and those presented in the rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1-14, 16-42 and 44-59.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/7/2021